







[FM Services Company Letterhead]




July 14, 2003




The Honorable Gabrielle K. McDonald

2001 Holcombe Blvd., #3201

Houston, Texas 77030




Supplemental Agreement to the

Consulting Agreement of November 1, 1999




Dear Judge McDonald:




This Supplemental Agreement refers to the consulting agreement of November 1,
1999 (the “Consulting Agreement”) between you and FM Services Company (the
“Company”), with respect to your performance of consulting services for the
Company and its subsidiaries and affiliates.




By way of this Supplemental Agreement, the Company would like to amend your
Consulting Agreement, increasing your annual retainer to $265,000 effective as
of May 1, 2003.  All other terms and conditions of the Consulting Agreement
shall remain unchanged.




Please confirm that the foregoing correctly represents your understanding with
respect to this matter by signing both originals of this letter and returning
one to me.




Very truly yours,




/s/ Richard C. Adkerson




Richard C. Adkerson

Chairman

FM Services Company







AGREED TO AND ACCEPTED:







/s/ Gabrielle K. McDonald






The Honorable Gabrielle K. McDonald







Date:

July 16, 2003








